     Case 1:18-cv-01277-AJT-MSN Document 20 Filed 04/30/19 Page 1 of 1 PageID# 54




1                                 UNITED STATES DISTRICT COURT
                                  EASTERN DISTRICT OF VIRGINIA
2
                                              Alexandria Division

3


4
      NANCY WESTBURY,                                       Case No.: 1 :]8-cv-01277-AJT-MSN
5                    PlaintifT,

6
                                                            ELECTRONICALL Y FILED
7
      CAPITAL ONE BANK (USA), N.A.,
8                    Defendant.

9


10                   JOINT STIPULATION OF DISMISSAL WITH PREJUDICE

11           PlaintifT, Nancy Westbury ("Plaintiff'), and Defendant Capital One Bank(USA), N.A.
12
      ("Defendant"), pursuant to Federal Rule of Civil Procedure 41(a)(l)(A)(ii), hereby stipulate to
13
      the dismissal of all of Plaintiffs claims in this action against Defendant WITH PREJUDICE,
14

      with each party to bear its own costs and fees.
15


16    JOINTLY SUBMITTED BY:

17    /s/John D. Sadler (with permission)               /■v/ Francis A. Webb
      John D. Sadler (V.A Bar No. 80026)                Francis Alexander Webb
18
      Ballard Spahr LLP                                 Law OlTice F A Webb, PLLC
19    1909 K Street, NW, 12th Floor                     4103 Chain Bridge Rd., Suite 300
      Washington, DC 20006-1 157                        Fairfax, VA 22030
20    T:(202)^661-2200                                  Email: frank@fawcbb.com
      F:(202)661-2299                                   Tel: (703) 539-2003
21
      E: sadleri@ballardsnahr.com                       COUNSEL FOR PLAINTIFF
22    COUNSEL FOR DEFENDANT

23

24


25


26                                                                  Anthony J.ltenfl
                                                                    United States Q tilct Judge
27


28




                                                        I
                                         STIPULATION OF DISMISSAL
